Citation Nr: 1214036	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of that hearing is of record. 

This case was previously before the Board in December 2007 and January 2010 at which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that an additional VA mental disorders examination is required before deciding the claim.  In a September 2010 VA PTSD examination report, the diagnosis was major depression recurrent.  In a May 2011 VA opinion, the same psychiatrist who performed the September 2010 VA examination opined that the Veteran's major depression is not related to or aggravated by his military service, nor did it arise during military service.  The examiner reasoned that there was "no evidence found" of major depression premilitary, active military, or post military.  The psychiatrist also noted that the Veteran claimed poly substance use during military service "but not treatment nor mental evaluation done or found in record to support his claim."  The psychiatrist suggested in conclusion that the Veteran's current depression and initial evaluation for a mental disorder in 2001 were not related [to his claimed in-service substance use], because "both condition[s] are not related, different etiology and time frame."  

Although the examiner indicated that he reviewed the claims file, it appears that he overlooked evidence of depression during military service.  In a July 1969 treatment note the Veteran complained of depressive feelings related to a pending court-martial and expressed strong feelings of failure, indicating that he feels very responsible to his parents to succeed, and felt angry and guilty as a result.  The Veteran's December 1970 separation examination is negative for any psychiatric complaints or symptoms, and he specifically denied trouble sleeping, nightmares, depression, excessive worry, loss of memory or amnesia, nervous trouble of any sort, or any drug, narcotic or alcohol habit on his Report of Medical History at that time.

The Veteran described two stressors including being a radio operator responding to distress calls and handling wounded and dead soldiers or visiting wounded soldiers at the helicopter field during his free time.  His service personnel records show that his principal duty during this time period was radio operator, and that he was stationed with medical units.  Thus, it is reasonable to accept that he heard distress calls and saw wounded soldiers at times. He also reported experiencing rocket attacks.

However, the Board notes that VA treatment records dated in October 2002, June 2003 and October 2006 raise concerns of secondary gain.  In October 2002, the clinician noted the Veteran was focused on providing detailed information about his experiences and subsequent PTSD symptoms, was difficult to redirect, and became angry when told to move forward during the evaluation.  In June 2003 it was noted during the PTSD Residential Rehabilitation Program that the Veteran "mostly told 'stories' without emotional correlation, that were viewed as inconsistent by peers and staff members."  The clinician concluded that therefore, a final diagnosis of PTSD could not be given.  In October 2006 the clinician noted there were inconsistencies noted in the Veteran's account of military experience as well as past life experiences, and stated that there was a possibility of intentional confabulation or exaggeration.  The clinician stated that the role of secondary gain should be explored and that a diagnosis would not be provided.

In earlier VA treatment records dated in December 2001, he disclosed that he was exposed to violence as a child, stating that his father abused his mother, although in other records he recalled a normal childhood.  In a December 2002 VA psychology note, he reported that he received outpatient treatment from a psychiatrist from 1996 to 1999, inpatient psychiatric treatment in a drug abuse unit in Puerto Rico in January 1997, outpatient VA treatment at an unspecified facility from 1997 to 1999, treatment at the VA Salt Lake City medical center from 1999 to 2000, and treatment at the Miami VA medical center from 2000 to the present.  He stated that he ceased his alcohol and drug consumption seven or eight years ago following a severe automobile accident.

The AMC/RO should request VA and private treatment records referenced in the December 2002 VA psychology note and treatment records from the San Juan VA medical center dated from March 2010 to the present and any relevant treatment records from the Miami VA Medical Center from June 2008 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for an acquired psychiatric disability, to include PTSD and depression.  The AMC/RO should specifically ask him to identify where he received outpatient treatment from a psychiatrist from 1996 to 1999, inpatient psychiatric treatment in a drug abuse unit in Puerto Rico in January 1997, and outpatient VA treatment at an unspecified facility from 1997 to 1999.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant VA treatment records should be obtained from the following: 

a) the Salt Lake City VA medical center dated from January 1999 to December 2000, 
b) the San Juan VA medical center dated from March 2010 to the present, 
c) and from the Miami VA medical center dated from January 2000 to December 2002 and from June 2008 to the present.  

If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination.  The purpose of the examination is to determine whether the Veteran has a current psychiatric disorder, to include PTSD and depression, that is related to his military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the psychiatrist should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, to include his complaint of depressive symptoms in July 1969.  A medical analysis and rationale are to be included with all opinions expressed.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


